Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-20,38 and 39 are pending. Claims 21-31 were subject to restriction and/or election requirement, and have been withdrawn from consideration by the Examiner. Claims 32-37 were previously withdrawn. Claim 1 is the sole independent claim under consideration. All claim amendments filed to date have been entered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) are directed to an abstract idea of facilitating a trade. This judicial exception is not integrated into a practical application for the reasons that follow. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


The steps carried out by abstract idea include the following:
 

operate and maintain an interactive website that is simultaneously accessible by at least a first user and a second user,

receive an input to the interactive website from the first user over the communication link, the input comprising a selection of an indication, search the indication database and retrieve the indication, determine that the indication is associated with the second user, access, from the user database, a first user file associated with the first user and a second user file associated with the second user,

generate a presentation comprising one or more transaction parameters of the indication based on one or more user options in the second user file, the one or more user options in the second user file governing presentation of the indication to other users and acceptance of the indication by the other users,

modify the presentation based on one or more user options in the first user file, the one or more user options in the first user file governing display of the indication to the first user, the modified presentation complying with both the one or more user options of the first user and the one or more user options of the second user,



1. Step 2A, Prong 1 (Alice Step 1)

The Guidance lists "fundamental economic principles or practices," "commercial or legal interactions," and "managing personal behavior or relationships or interactions between people" as abstract.

Here, the claims fall within the groupings of certain methods of organizing human activity or commercial / legal interactions as the present claims do not claim or amount to significantly more than an abstract idea.

Particular attention was made to specific improvement in the capabilities of the computing devices versus computers/devices which are invoked merely as a tool." Enfish,LLCv. Microsoft Corp.,822 F.3d 1327,1336. See Elec. Power Grp., 830 F.3d at 1355 ("We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea."); Therefore, consistent with governing case law, the examiner finds the claims directed to an abstract idea under ALICE 2A.

Under that guidance, we first look to whether the claim recites:



 
(2)    (see Memorandum Step 2A - Prong Two) additional elements that integrate the judicial exception into a practical application (see MPEP

§ 2106.05(a}-(c), (e}-(h)).4

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:

(3)    adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP

§ 2106.05(d)); or

(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

See Memorandum Step 2B.



2. Step 2A, Prong 2 (Alice Step 1)
 
The next issue is whether the claims are directed to this concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application.

Here, the claims include components beyond the abstract idea include  

a computer;

a communications link between the computer and the Internet; an indication database, accessible by the computer, containing a plurality of indications associated with one or more users, the plurality of indications containing information corresponding to open bids or offers for commodities;

a user database, accessible by the computer, containing a plurality of user files associated with the one or more users, the plurality of user files comprising user options corresponding to one or more indications among the plurality of indications; and


The examiner finds no indication in the specification that the operations recited in the claims invoke any specialized computer hardware or other inventive computer components, i.e., a particular machine, or 

3. Step 2B (Alice Step 2)

The next issue is whether the claim provides an inventive concept because the additional elements recited in the claims. Put another way, do the features beyond the abstract idea provide an inventive concept because the additional elements recited in the claim provide significantly more than the recited judicial exception.

 
Here, the claims include components beyond the abstract idea were set forth in the Step 2A . The specification reads as follows:

 The retrieved contact information SO is then transmitted to 'the user 1-6 over the: communications link 14. Upon receipt, the user 16 contacts the person 82 accordingly depending on the content of the contact information 80 to complete 84 the transaction. The system 10 may provide for some -flexibility of the Indications submitted permitting the user and the contact person to negotiate 8-6 various aspects of the hid or offer prior to: consummating the trade; As can be seen, in instances of transactions involving nonfarm bids and offers, the user 16 mast contact a third party apart from ■'consummation of nonfarm indications may be completed off-line from the computer 12, This aspect is indicated in FIG. I by the dashed lines. (paragraph 39)

See also Silverman et al. (of record), Figure 1.  

Although the claims include "more" under step two of the Alice/Mayo analysis, the "more" is not patentably significant. Rather, the case law shows this "more" of "computers" and "memories" (computer hardware) to be the epitome of a well-understood, routine, conventional element/combination previously known in the industry. See Alice, 573 U.S. at 227
("[Pjetitioner's media claims add nothing of substance to the underlying abstract idea."); Fairwarning IP, Inc. v. latric Sys., Inc., 839 F.3d 1089,1096 (Fed. Cir. 2016) ("Claims 15-17 ... add nothing more than similar nominal recitations of basic computer hardware, such as 'a non-transitory computer-readable medium with computer-executable instructions' and a microprocessor."). See IT ON WFIEELS By: Schwartz, Ephraim. InfoWorld.

That is, taking the claim elements separately, the operation performed by the computer at each step of the process is expressed purely in terms of results, devoid of implementation details. The steps comprise data gathering steps and insignificant post solution activity, such as storing, calculating, transmitting the results and steps recited as generic computer processing expressed in terms of results desired by any and all possible means and so presents no more than conceptual advice.



(ii) An improvement to another technology or technical field;

(iii) An application of the abstract idea with, or by use of, a particular machine;

(iv) A transformation or reduction of a particular article to a different state or thing; or

(v) Other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.

As to dependent claims 2-7 are directed to the information collected and further define the abstract idea. 
As to claim 8,12,13,14,15, 16,17,18,19, 20, 28,29 further add to the abstract idea without adding additional elements beyond the abstract idea. 
 As to claim 9-11, these steps further define the abstract idea. 

Response to Arguments

 The applicant argues that the amended  claims satisfy the practical application requirement of 101 patent eligibility based on the  information  displayed to users being done on a  limited display space, and also displays such information in a manner that makes it easy to view, utilize and manipulate.  The examiner is not persuaded by this argument as is not tied to specific limitations in the claim. When read 
Moreover, a person, for example, could read indications for a particular user described in the spec as  open bids and offers, for that user, from an existing database (cf. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011) (noting that a limitation reciting obtaining information about transactions that have used an Internet address identified with a credit card transaction can be performed by a human who simply reads records of Internet credit card transactions from a pre-existing database)), and could format that information for presentation to the user either mentally or using pen and paper. Such a person also could present the collected information to the user via oral or written communication and similarly update the information via oral or written communication. Cf. Clarilogic, Inc. v. FormFree Holdings Corp., 681 F. App’x 950 (Fed. Cir. 2018) (holding ineligible a claimed method for providing certified financial data indicating financial risk about an individual where a computer generated a report from the financial account data including real-time and historical transaction and balance data as directed to the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis).

The examiner has considered  the Applicant’s arguments that the claims satisfy the standard set forth in the 2019 Update and the  analogy  to Claim 1 of Example 37 of the Office’s Subject Matter Eligibility Examples. The examiner is not persuaded by this argument for at least the reason that the is no overlapping scope between the applicant’s claims and that of  claim 37 other than graphical interface. 


As to step 2B, the applicant argues that there are features of the claims that were categorized as part of the abstract idea that should be elements beyond any abstract idea.  The examiner disagree and has provided provide the factual evidence under Step 2B and the Berkheimer to support the elements recited, which includes both the applicant’s spec. and the cited prior art. An inventive concept can not be found in known conventional elements. 

 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20, 38,39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Silverman 5924082.


receive an input to the interactive website from the first user over the communication link, the input comprising a selection of an indication, search the indication database and retrieve the 

generate a presentation comprising one or more transaction parameters of the indication based on one or more user options in the second user file, the one or more user options in the second user file governing presentation of the indication to other users and acceptance of the indication by the other users (col 8, 208-212) 

modify the presentation based on one or more user options in the first user file, the one or more user options in the first user file governing display of the indication to the first user, the modified presentation complying with both the one or more user options of the first user and the one or more user options of the second user (col 8, 210) 

display, on the interactive website, the modified presentation, and generate, within the interactive website, a dedicated and secure communications window that enables both the first user and the second user to communicate privately  and complete a transaction involving the indication (figure 4, 410).

 The reference fails to expressly teach of an indication database, and a user database and an interactive website. The examiner takes official notice that databases and interactive websites Official Notice that databases and interactive websites were well-known and common knowledge in the art of electronic trading systems such as that of figure 1 and the use thereof would have been obvious to one skilled in the art at the time as motivated by their well known advantages.

As to claim 2-   (col 4, line 10+).

As to claim 3-   (col 4, line 10+).

As to claim 4-   (col 4, line 21+)

As to claim 5 - The reference fail to expressly teach this feature but it would have been obvious to modify the invention as the tradeoff between security and risk of sharing of accounts is well known. Moreover, trading under one or more accounts would have been obvious to one skilled in the art at the time as motivated by routine practices.

As to claim 6 -   (col 12, line 25+).

As to claim 7 -   (col 4, lines 13+).

As to claim 8 -   (col 7, line 14+ and see official notice on the use of databases).
 
As to claim 9 -   (col 7, line 31+).

As to claim 10 -   (see figure 2, 222)

As to claim 11 -  (Figure 2 214/215 and official notice on databases).



As to claim 13 -   ( col 13, line 15+).

As to claim 14 -   (col 13, line 1+).

As to claim 15 -   (col 13, line 1).

As to claim 16 -   (col 13, line 8+).

As to claim 17 -   (Figure 1).
 
As to claim 18 -   (See official notice and obviousness rational for the use of databases).

As to claim 19 -   It would have been obvious for one skilled in the art at the time to include this feature as compliance in the trading space requires record keeping and the like and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

As to claim 20 -   The examiner takes official use of the use of authentication data and the use thereof would have been obvious to one skilled the art as motivated by security needs.

corresponding to the exchange.


As to claim 38.    (New) The system of claim 1, wherein the software on the computer, when executed, further causes the computer to: automatically refresh and update the modified presentation, in real time, to include new bids and offers as others users submit them to the system (col. 4, line 50).

39.    (New) The system of claim 1, wherein the software on the computer, when executed, further causes the computer to: automatically update the first user file and the second user file to reflect the transaction (col. 4, line 50).

Response to Arguments
The Applicant argues that its claims are not searching for matches; nor do users need to ‘enter’ parameters. Rather, the Applicant  argues that its explicitly recite that the transaction parameters are retrieved from user files. The examiner is not persuaded by this argument as it is not commensurate with the scope of the claims, given the broadest reasonable scope of the claims.  That is, a nonbinding bid or offer within the displayed order book reads on a file of a user as the displayed quote is associated with a unique user which when stored in a datebase would include a column associated with the submitter of the bid or offer.  Moreover, this reading  is consistent with paragraph 5 of the applicant’s specification. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD C. WEISBERGER
Examiner




/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3693